DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated July 22, 2022.

The objections to claims 1, 15, and 17 are overcome as a result of claims 1, 15, and 17 having been amended to correct the informalities.

As for Applicant’s argument regarding amended independent claims 1, 15, and 17: “Claims 1, 9, 10, 12, 14, and 17 were rejected under 35 U.S.C. 112(a) as allegedly failing to comply with the written description requirement. The claims have been amended to overcome the rejection under 35 U.S.C. 112(a).” (Remarks, page 6); examiner respectfully disagrees that the rejection under 35 U.S.C. 112(a) has been overcome.  The language used in the recitation of claims 1, 15, and 17 remains unclear.

Accordingly, independent claims 1, 15, and 17 remain rejected.  The dependent claims remain rejected as well.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 9, 10, 12, 14, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Independent claims 1, 15, and 17 recite “detect an operation performed on the display unit by a user; perform control to display a portion of a first image and a portion of a second image on the display unit simultaneously; change each of the displayed portion of the first image and the displayed portion of the second image in accordance with the detected change in the orientation of the display unit or the detected operation performed on the first image or the second image displayed on the display unit;”  Therefore, the claims recite “the detected operation performed on the first image or the second image” when the earlier recitation only specifies that “detect an operation performed on the display unit”.
In addition, claims 1, 15, and 17 recite “wherein the displayed portion of the second image is changed in accordance with the detected change in the orientation of the display unit when a predetermined time has elapsed after the second image has been hidden”.  If the second image is hidden, how can the displayed portion of the second image be changed?
Since independent claim 1 is rejected under 35 U.S.C. 112(a), the claims depending on claim 1 are also rejected under 35 U.S.C. 112(a).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626